Exhibit CANADIAN SUPERIOR ENERGY INC. PRO FORMA CONSOLIDATED BALANCE SHEETS As at December 31, 2007 (unaudited) ($ thousands) Canadian Superior Energy Inc. Seeker Petroleum Ltd. Pro Forma Adjustments (note 2) Pro Forma Consolidated Canadian Superior Energy Inc. Assets Current Cash and short-term equivalents 13,658 - (13,658) - Accounts receivable 36,448 1,929 - 38,377 Prepaid expenses and deposits 2,571 251 - 2,822 52,677 2,180 (13,658) 41,199 Nova Scotia offshore term deposits 14,559 - - 14,559 Long term portion of lease prepayment 1,309 - - 1,309 Goodwill - - 15,972 15,972 Property, plant and equipment, net 186,154 33,948 9,773 229,875 254,699 36,128 12,087 302,914 Liabilities Current Accounts payable and accrued liabilities 22,230 3,193 887 26,310 Revolving credit facility 17,784 6,198 8,552 32,534 40,014 9,391 9,439 58,844 Convertible preferred shares 13,571 - - 13,571 Asset retirement obligations 11,325 1,222 - 12,547 Future income tax liability 8,853 - (302) 8,551 73,763 10,613 9,137 93,513 Shareholders' Equity Share capital 186,557 28,438 (28,438) 215,022 28,465 Equity portion of preferred shares 2,320 - - 2,320 Contributed surplus 14,314 902 (902) 14,314 Deficit (22,255) (3,825) 3,825 (22,255) 180,936 25,515 2,950 209,401 254,699 36,128 12,087 302,914 See accompanying notes to the unaudited pro forma consolidated financial statements CANADIAN SUPERIOR ENERGY INC. PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the year ended December 31, 2007 (unaudited) ($ thousands) Canadian Superior Energy Inc. Seeker Petroleum Ltd. Pro Forma Adjustments (note 2) Pro Forma Consolidated Canadian Superior Energy Inc. Revenue Petroleum and natural gas sales, net oftransportation 47,847 15,811 - 63,658 Royalties net of royalty tax credit (7,914) (2,740) - (10,654) 39,933 13,071 - 53,004 Interest and other income 925 28 - 953 40,858 13,099 - 53,957 Expenses Operating 9,883 4,689 - 14,572 General and administrative 13,315 1,142 - 14,457 Stock based compensation 4,218 426 - 4,644 Depletion, depreciation and accretion 26,595 11,771 (4,635) 33,731 Interest 3,352 100 - 3,452 Foreign exchange gain (653) - - (653) Loss on abandonment 42 - - 42 56,752 18,128 (4,635) 70,245 Loss before income taxes (15,894) (5,029) 4,635 (16,288) Capital 55 - - 55 Future income tax reduction (6,013) (1,204) 1,275 (5,942) Net loss (9,936) (3,825) 3,360 (10,401) Basic and diluted net loss per share ($0.07) ($0.08) - ($0.07) See accompanying notes to the unaudited pro forma consolidated financial statements NOTES TO THE PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS For the year ended December 31, 2007 (all tabular amounts in $ thousands, except where otherwise noted) 1.Basis of presentation The accompanying unaudited pro forma consolidated balance sheet of Canadian Superior Energy Inc. (“Canadian Superior”) as at December 31, 2007 and the unaudited pro forma consolidated statement of operations for the year ended December 31, 2007 have been prepared to reflect the acquisition of Seeker Petroleum Ltd. (“Seeker”) by Canadian Superior on March 26, 2008. These pro forma statements have been prepared by management of Canadian Superior in accordance with Canadian Generally Accepted Accounting Principles and in the opinion of management, contain all adjustments necessary for fair presentation. Accounting policies used in the preparation of the pro forma statements are in accordance with those disclosed in Canadian Superior’s audited consolidated financial statements as at December 31, 2007. The pro forma statements should be read in conjunction with the audited consolidated financial statements of Canadian Superior and Seeker as at and for the year ended December 31, 2007. The unaudited pro forma consolidated balance sheet gives effect to the transactions disclosed in notes 2 and 3 as if they occurred on December 31, 2007 and the unaudited pro forma consolidated statements of operations for the year ended December 31, 2007 give effect to the transactions as if they occurred on January 1, 2007. These pro forma statements are not necessarily indicative of the results of operations or financial position which would have occurred if the events reflected herein had taken place on the dates indicated or of the results that may be obtained in the future. 2.Pro Forma assumptions and adjustments The pro forma statements have been prepared to give effect to the following transactions, assumptions and adjustments: a) The acquisition of all of the outstanding shares of Seeker.The purchase price is allocated to assets and liabilities as follows based on a combination of cash and 7,651,866 Canadian Superior common shares issued: Calculation of purchase price Cash 22,211 Fair value of shares issued (7,651,886 @ $3.72 per share) 28,465 Transaction costs 887 51,563 Allocated as follows: Working capital (7,210) Property, plant and equipment 43,721 Goodwill 15,972 Asset retirement obligation (1,222) Future income taxes 302 51,563 The fair value of the Canadian Superior shares issued on acquisition of $3.72 was determined based on reference to the market price on the date the transaction was announced. Goodwill of $16.0 million represents the excess of the purchase price paid over the tangible assets and liabilities acquired. In addition, the share capital, contributed surplus and retained earnings of Seeker are eliminated upon acquisition. b) The provision for depreciation and depletion expense reflects a decrease of $4.6 million for the year ended December 31, 2007 resulting from the combination of Canadian Superior and Seeker carrying value of oil and gas assets and reserves in the pro forma consolidated depletion calculation. 3. Income taxes The provision for future income taxes for the year ended December 31, 2007 has been adjusted for the impact of the pro forma adjustments on the pro forma consolidated statement of operations. 4. Basic and diluted net loss per share The pro forma net loss per share is based on the number of Canadian Superior shares outstanding at December 31, 2007, adjusted for the issuance of approximately 7.7 million common shares of Canadian Superior in connection with the acquisition.This resulted in a weighted-average number of common shares outstanding of 148.0 million as at December 31, 2007. For the calculation of the diluted net loss per share, all outstanding stock options, convertible preferred shares and warrants for 2007 are excluded as they are anti-dilutive. 5.Application of United States Generally Accepted Accounting Principles The application of United States generally accepted accounting principles (“US GAAP”) would have the following effects on the pro forma consolidated statement of operations: December 31, 2007 ($ thousands, except per share amounts) Net loss per pro forma statement of operations (10,401) Net loss adjustments under US GAAP 1 (25,055) Net loss under U.S. GAAP (35,456) Net loss per share under U.S. GAAP Basic (0.24) Diluted (0.24) 1. These adjustments reflect those made in the December 31, 2 reconciliations of Canadian Superior and Seeker Petroleum Ltd. The application of United States generally accepted accounting principles (“US GAAP”) would have the following effect on the pro forma consolidated balance sheets as at December 31, 2007: Pro Forma Cdn GAAP Increase (Decrease)1 Pro Forma US GAAP Property, plant and equipment, net 229,875 (53,855) 176,020 Accounts payable and accrued liabilities 26,310 4,078 30,388 Convertible Preferred Shares 13,571 (13,571) - Future income tax liability 8,551 (8,551) - Share Capital 215,022 40,244 255,266 Equity portion of Preferred Shares 2,320 13,991 16,311 Contributed Surplus 14,314 (5,480) 8,834 Deficit (22,255) (84,566) (106,821) 1. These adjustments reflect those made in the December 31, 2 reconciliations of Canadian Superior and Seeker Petroleum Ltd.
